Citation Nr: 1818379	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-49 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory condition, to include obstructive sleep apnea (OSA), as secondary to service-connected deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO, in pertinent part, denied service connection for a breathing condition.

In his October 2016 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  In a statement received by VA in June 2017, the Veteran requested that his hearing request be withdrawn.  Thus, the Board has considered his hearing request withdrawn.  See 38 C.F.R. § 20.704 (e).

In a January 2017 rating decision, the RO granted service connection for a deviated septum with a rating of 10 percent, effective April 25, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran asserts that he has difficulty when breathing through his nose as his deviated septum causes his nose to be stopped up easily at night, often disrupting sleep.  The Veteran further contends that this has caused his currently diagnosed OSA.  The Veteran has provided medical literature via WebMD indicating that "the most common symptom of a deviated septum is nasal congestion" and that "a deviated septum may also cause sleep apnea."  See https://www.webmd.com/
allergies/deviated-septum#1.

In a November 2015 VA examination, the VA examiner noted that he was unable to relate the Veteran's described symptoms of allergies, cough and/or lung nodules, to his deviated septum without resorting to mere speculation.  There was no indication during this examination that the Veteran was claiming OSA.

In August 2016, the Veteran submitted a medical nexus statement from Dr. Z. E.  The doctor indicated the Veteran claimed the disabilities of a deviated septum, sleep apnea, and reduced lung function.  The statement included the Veteran's contention that prolonged exposure to Agent Orange in the central highlands of Vietnam from 1966 through 1971, traumatic face and nose breathing problems in 1979 as indicated in his military treatment records indicated his disabilities occurred during his military service.  The doctor opined that the Veteran's disabilities were most likely caused by or a result of (51 percent probability) the Veteran's military service.  The rationale provided was "patient states that while serving in the military, he had facial injury and confirmed exposure to Agent Orange which can contribute to obstructive sleep apnea and lung nodules along with diminished lung function."  The Board finds this opinion to be inadequate, as it did not include a medically supported rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

A VA addendum medical opinion was obtained in September 2016.  The examiner was asked to provide a medical opinion as to whether the Veteran's current OSA was as least as likely as not related to or caused by his service-connected deviated septum.  The examiner opined that there is no direct connection between a distant history of a traumatic deviated septum and the development and diagnosis of OSA in March 2016.  The rationale was that obstructive sleep apnea occurs when the muscles in the back of your throat relax and those muscles support the soft palate, the tonsils and the side walls of the throat and tongue.  The Board finds this opinion to be inadequate, as it did not provide a response as to whether the Veteran's current OSA was as least as likely as not related to or caused by his service-connected deviated septum.  Thus, a VA examination is necessary, to determine the nature and etiology of the Veteran's respiratory condition, to include OSA, as well as whether it is caused by his service-connected deviated septum.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory condition, to include OSA.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a. Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory condition, had its onset in service or is otherwise related to his active service.

b. Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory condition, to include OSA has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected deviated septum.

c. Discuss the Veteran's documented medical history and assertions.

d. Provide reasons for the opinions, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





